                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  UNITED STATES OF AMERICA                            )
                                                      )
  v.                                                  )        No. 2:16-CR-00049-JRG
                                                      )
  BILLY RAY JOHNSON                                   )

                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Billy Ray Johnson’s Pro Se Motion for

  Compassionate Release/Reduction in Sentence [Doc. 83] and the United States’ Response in

  Opposition [Doc. 88]. Mr. Johnson moves the Court under 18 U.S.C. § 3582(c)(1)(A) to order

  his early release from prison because of the COVID-19 pandemic, citing underlying medical

  conditions—namely, “sinus problems,” “a spot on [his] lung,” and a past bout with tuberculosis,

  which he now claims is “in remission.” [Def.’s Mot. at 7].

         “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

  not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

  Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

  consider motions for compassionate release once a defendant exhausts his administrative

  remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:

         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the




Case 2:16-cr-00049-JRG-MCLC Document 89 Filed 06/01/20 Page 1 of 3 PageID #: 493
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

  § 3582(c)(1)(A). Mr. Johnson, however, does not claim or provide the Court with documentation

  showing that he exhausted his administrative remedies or that he submitted a request to the

  warden.

         While the Court sympathizes with Mr. Johnson’s concerns, it is without jurisdiction to

  consider his request for compassionate release without a showing that he has exhausted his

  administrative remedies under § 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)

  (“[M]andatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing

  judicial discretion.” (citation omitted)); United States v. Dougherty, No. 2:18-cr-229-2, 2020 WL

  1909964, at *2 (S.D. Ohio Apr. 20, 2020) (“[M]any courts have held that the exhaustion

  requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot be waived, even due to

  emergencies such as the COVID-19 pandemic. This court agrees with the reasoning of these

  courts.” (citations omitted)); United States v. McCann, Criminal No. 5:13-52, 2020 WL 1901089,

  at *2 (E.D. Ky. Apr. 17, 2020) (“[T]hese are unsettling times for everyone, including prisoners.

  But in such a context, the exhaustion requirement of the compassionate release statute is perhaps

  most important.” (citation omitted)); United States v. Dickson, No. 1:19-cr-251-17, 2020 WL

  1904058, at *2–3 (N.D. Ohio Apr. 17, 2020) (concluding that § 3582(c)(1)(A)’s thirty-day

  requirement is not waivable “due to the exigent circumstances presented by COVID-19” and

  noting that it “serves the important purpose of allowing the BOP—an agency that is in a better

  position to understand an inmate’s health and circumstances relative to the rest of the prison

  population and identify ‘extraordinary and compelling reasons’ for release—the opportunity to

  address such requests in the first instance”); United States v. Alam, No. 15-20351, 2020 WL

  1703881, at *2 (E.D. Mich. Apr. 8, 2020) (“In the past few days, many other courts around the

                                                 2

Case 2:16-cr-00049-JRG-MCLC Document 89 Filed 06/01/20 Page 2 of 3 PageID #: 494
  country have also concluded that a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing

  requirements bars defendants from filing motions for compassionate release, and that the

  judiciary has no power to craft an exception to these requirements for defendants seeking release

  during the COVID-19 pandemic.” (citations omitted)); see also United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“Given BOP’s shared desire for a safe and healthy prison environment,

  we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on

  added—and critical—importance.”).

         In sum, the Court, again, sympathizes with Mr. Johnson’s concerns, but it is unable to

  consider his motion until he exhausts his administrative remedies under § 3582(c)(1)(A). Mr.

  Johnson’s motion [Doc. 83] is therefore DENIED.

         So ordered.

         ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                 3

Case 2:16-cr-00049-JRG-MCLC Document 89 Filed 06/01/20 Page 3 of 3 PageID #: 495
